 1                                                            The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                           WESTERN DISTRICT OF WASHINGTON

 7                                            AT TACOMA

 8   CHERYL KATER and SUZIE KELLY,                     Case No.: 2: 15-cv-00612-RBL
     individually and on behalf of all others
 9
     similarly situated,                               DECLARATION OF LINDSEY
10                                                     BARNHART IN SUPPORT OF
                            Plaintiffs,                DEFENDANTS’ MOTION FOR
11          v.                                         RULE 23(d) PROTECTIVE ORDER
12   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation, and BIG FISH
13
     GAMES, INC., a Washington corporation,
14
                            Defendants.
15

16
     MANASA THIMMEGOWDA, individually
     and on behalf of all others similarly situated,   Case No.: 2:19-cv-00199-RBL
17

18                          Plaintiff,                 DECLARATION OF LINDSEY
                                                       BARNHART IN SUPPORT OF
            v.                                         DEFENDANTS’ MOTION FOR
19
                                                       RULE 23(d) PROTECTIVE ORDER
20   BIG FISH GAMES, INC., a Washington
     corporation; ARISTOCRAT
21   TECHNOLOGIES INC., a Nevada
     corporation; ARISTOCRAT LEISURE
22   LIMITED, an Australian corporation; and
     CHURCHILL DOWNS INCORPORATED, a
23   Kentucky corporation,
24
                            Defendants.
25

26

27

28
            DECLARATION OF LINDSEY BARNHART IN SUPPORT OF DEFENDANTS’
                      MOTION FOR RULE 23(d) PROTECTIVE ORDER
 1          I, Lindsey Barnhart, hereby declare as follows:

 2                  1.     I am an attorney at the law firm of Covington & Burling LLP. I am one of

 3   the attorneys representing Defendants Big Fish Games, Inc., Aristocrat Technologies, Inc., and

 4   Aristocrat Leisure Limited in the above-captioned actions. I make this declaration based on my

 5   personal knowledge and, if called as a witness, I could and would competently testify thereto.

 6                  2.     On January 22, 2020, I navigated to Edelson P.C.’s Opt-Out Website at

 7   the web address www.nocasinoarbitration.com. See Kater Dkt. 159. Attached hereto as Exhibit

 8   A is a true and correct copy of a screenshot I took of the Opt-Out Website.

 9                  3.     On January 23, 2020, I emailed Plaintiffs’ counsel to schedule a meet-and-

10   confer call regarding content on the Opt-Out Website that Defendants believe to be misleading.

11   Alex Tievsky, one of Plaintiffs’ attorneys, responded that “[t]his is not an emergency,” and

12   stated that his firm was not available to meet and confer until the following week. At Mr.

13   Tievsky’s request, I responded by email on January 24, 2020 with numerous examples of

14   statements on the Opt-Out Website that Defendants believe to be misleading. A true and correct

15   copy of these emails is attached hereto as Exhibit B.

16                  4.     On January 27, 2020, my colleague Ashley Simonsen and I met and

17   conferred with Todd Logan and Cecily Shiel, two of Plaintiffs’ attorneys, by phone.

18                  5.     During the January 27 phone call, Mr. Logan confirmed that his law firm,

19   Edelson P.C., has purchased Google and Facebook advertisements targeting putative class

20   members in this litigation and directing them to the Opt-Out Website. Attached hereto as

21   Exhibit C is a true and correct copy of what I understand to be the Facebook advertisement

22   purchased by Edelson. Attached hereto as Exhibit D is a true and correct copy of the Google

23   advertisement purchased by Edelson, which I located by searching on Google for “Big Fish

24   Casino.”

25                  6.     During the January 27 phone call, I asked Mr. Logan why Edelson had

26   disclosed to the Court only the Opt-Out Website, and not the Facebook and Google

27

28
                DECLARATION OF LINDSEY BARNHART IN SUPPORT OF DEFENDANTS’
                          MOTION FOR RULE 23(d) PROTECTIVE ORDER
 1   advertisements. Mr. Logan stated his belief that the advertisements are not communications

 2   subject to disclosure.

 3                  7.        During the January 27 phone call, counsel discussed the example website

 4   statements I had previously identified by email. Mr. Logan stated his belief that none of the

 5   statements are misleading and indicated that Edelson would not remove the statements or take

 6   down the Opt-Out Website.

 7                  8.        With respect to the Opt-Out Website’s statement that this lawsuit might

 8   entitle players of the game “Jackpot Magic Slots” to relief, Mr. Logan took the position that the

 9   reference to “other similar Big Fish Games ‘casino games’” in the alleged class definitions

10   necessarily includes Jackpot Magic Slots.

11                  9.        With respect to the Opt-Out Website’s statement that “it is not clear when

12   [Defendants] think the thirty-day [opt-out] clock starts running,” Mr. Logan acknowledged that

13   the Terms of Use state that the thirty days begins as of the date of “acceptance of these Terms of

14   Use.” However, Mr. Logan took the position that the date of “acceptance” is unclear because

15   determining when a user accepts the Terms of Use is a fact-intensive, individualized inquiry. In

16   subsequent email correspondence, Mr. Logan purported to disavow the position he took during

17   the call. A true and correct copy of emails exchanged between the parties following the meet-

18   and-confer call is attached hereto as Exhibit E.

19                  10.       With respect to the Opt-Out Website’s statement that putative class

20   members may “recover all of the money” they have spent, I asked Mr. Logan whether Edelson

21   intends to seek an award of attorneys’ fees from any class recovery in this litigation. Mr. Logan

22   did not disclaim any such intent.

23                  11.       Attached hereto as Exhibit F is a true and correct copy of in-game

24   communications in which a Big Fish Casino user encouraged other users to visit Edelson’s Opt-

25   Out Website. Edelson previously identified this user as its client. See Kater Dkt. 140. During

26   the parties’ meet and confer, Edelson declined to state whether its lawyers have directed or urged

27   their clients to send communications such as these, claiming that such information is protected

28
                                        2
              DECLARATION OF LINDSEY BARNHART IN SUPPORT OF DEFENDANTS’
                        MOTION FOR RULE 23(d) PROTECTIVE ORDER
